In a matrimonial action, in which the parties were divorced by judgment dated February 25, 1980, the defendant husband appeals from so much of an order of the Supreme Court, Westchester County (Wood, J.), entered August 7, 1989, as granted the plaintiff wife’s motion to compel him to pay the full cost of the college tuition, room and board for the parties’ daughter Erin.
Ordered that the order is modified, on the law, by adding a provision thereto limiting the defendant’s obligation to pay Erin’s college costs for tuition, room and board until Erin attains the age of 21 years; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
In the absence of a voluntary agreement, a parent may not be directed to pay support or to contribute to the college education of a child who has attained the age of 21 years (see, Domestic Relations Law § 32; Bani-Esraili v Lerman, 69 NY2d 807, 808; Morrissey v Morrissey, 153 AD2d 609, 612). At bar, there was no express agreement. We have, therefore, modified the order appealed from to limit the duration of the defendant’s obligation until the date Erin reaches the age of 21 (see, Morrissey v Morrissey, supra; Hirsch v Hirsch, 142 AD2d 138, 144-145).
*686We further hold that the Supreme Court did not improvidently exercise its discretion in directing the defendant to bear the full cost of the tuition, room and board for the parties’ daughter Erin while ordering the plaintiff to pay only for Erin’s school books and travel expenses between college and home. Upon our review of the record, we find that special circumstances have been established to warrant requiring the defendant to pay for Erin’s college education (see, e.g., Hirsch v Hirsch, supra; Jackson v Jackson, 138 AD2d 455; Kaplan v Wallshein, 57 AD2d 828, 829).
Furthermore, the defendant’s financial means are such that he is far better suited to bear the greater share of this mutual obligation (see, Matter of Tibaldi v Otten, 111 AD2d 859; Giuffrida v Giuffrida, 81 AD2d 905, 906). Thompson, J. P., Eiber, Miller and Ritter, JJ., concur.